United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2216
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Karen Diane Hatton,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: January 11, 2010
                                 Filed: January 19, 2010
                                  ___________

Before MURPHY and BYE, Circuit Judges, and STROM,1 District Judge.
                            ___________

PER CURIAM.

       Karen Hatton pleaded guilty to unlawfully using the access devices of another
(credit card fraud) in violation of 18 U.S.C. § 1029(a)(5). The district court2
sentenced her to twenty-four months of imprisonment followed by three years of
supervise release, denying Hatton's request for acceptance of responsibility under U.S.



      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
      2
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
Sentencing Guidelines Manual (U.S.S.G.) § 3E1.1. Hatton appeals, contending the
district court erred in denying her request for acceptance of responsibility. We affirm.

       Hatton's offense conduct consisted of using her employer's credit accounts to
charge unauthorized personal expenses. Over the course of less than a year, Hatton
made over $89,000 in unauthorized charges. Her plea agreement provided in relevant
part that "any actions . . . which become known to the government subsequent to this
agreement and are inconsistent with the defendant's acceptance of responsibility, but
not limited to criminal conduct, are grounds for the loss of acceptance of
responsibility pursuant to Section 3E1.1."

       After Hatton pleaded guilty, the government learned Hatton had been making
personal purchases using her mother's credit card, essentially continuing the same
pattern of conduct with which she was charged, but substituting her mother's credit
card for her employer's. Between November 29, 2007, and January 28, 2009, the
balance on the mother's credit card rose from $80.31 to $20,200.10. The abusive use
of the mother's credit card continued after Hatton pleaded guilty. In the course of its
investigation into the use of the credit card, the government also discovered Hatton
had withdrawn more than $42,000 from her mother's certificates of deposit and a
savings account. Although Hatton was a trustee of her mother's accounts and
therefore authorized to make the withdrawals, the funds in the accounts were intended
to provide support for Hatton's seventy-nine year-old mother, and the withdrawals
were made without her mother's knowledge. Some of the withdrawals occurred after
Hatton pleaded guilty. Based on this conduct, the district court denied Hatton's
request for a two-level reduction in the calculation of her advisory Guidelines range
under U.S.S.G. § 3E1.1.

      "We review a district court's denial of an acceptance of responsibility
adjustment under U.S.S.G. § 3E1.1 for clear error." United States v. Winters, 416
F.3d 856, 860 (8th Cir. 2005) (citing United States v. Patten, 397 F.3d 1100, 1104-05

                                          -2-
(8th Cir. 2005)). "A district court's factual determination on whether a defendant has
demonstrated acceptance of responsibility is entitled to great deference and should be
reversed only if it is so clearly erroneous as to be without foundation." Id. (citing
United States v. Arellano, 291 F.3d 1032, 1034 (8th Cir. 2002)).

        Hatton argues the district court erred in denying acceptance of responsibility
because Hatton was authorized to use her mother's card, and thus her abusive use of
the credit card was not "criminal conduct." Hatton contends § 3E1.1 limits a district
court's consideration to criminal conduct. See U.S.S.G. § 3E1.1 cmt. n. 1 (providing
a district court may consider "voluntary termination or withdrawal from criminal
conduct or associations"). We disagree. The list of factors a district court may
consider in determining whether a defendant qualifies for acceptance of responsibility
is not exhaustive. See id. ("In determining whether a defendant qualifies [for
acceptance of responsibility], appropriate considerations include, but are not limited
to, the following . . .") (emphasis added). The abusive use of the mother's credit card
was clearly similar to the unlawful manner in which she abused her employer's credit
accounts and thus could be considered by the district court. Cf. United States v.
Rodriguez, 979 F.2d 138, 140 (8th Cir. 1992) (holding that defendant's demonstrated
propensity to repeatedly commit conduct similar to the charged conduct can be
considered by the district court in evaluating defendant's acceptance of responsibility).
We therefore conclude the district court did not clearly err in denying a reduction for
acceptance of responsibility.

      We affirm.
                        ______________________________




                                          -3-